IN THE SUPREME COURT OF THE STATE OF DELAWARE

    NAOMI OAKLEAF,1                            §
                                               §
          Petitioner Below,                    §   No. 274, 2019
          Appellant,                           §
                                               §   Court Below: Family Court
          v.                                   §   of the State of Delaware
                                               §
    LUKAS KAMPER,                              §   File No. CK17-01465
                                               §   Petition No. 18-09861
          Respondent Below,                    §
          Appellee.                            §


                               Submitted: August 20, 2019
                               Decided:   August 27, 2019

                                        ORDER

         On July 24, 2019, the Senior Court Clerk sent a letter directing the appellant

to pay the Family Court filing fee on or before August 6, 2019, or this Court would

issue a notice to show cause why the appeal should not be dismissed. On August 7,

2019, the Senior Court Clerk issued a notice, sent by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for the appellant’s

failure to pay the Family Court filing fee. Postal records indicate that the notice to

show cause was delivered on August 9, 2019. The appellant did not respond to the

notice to show cause within the required ten-day period; therefore, dismissal of this

action is deemed to be unopposed.


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Collins J. Seitz, Jr.
                                           Justice




                                       2